Citation Nr: 1729811	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  14-24 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vertigo, to include as secondary to service-connected hearing loss.

4.  Entitlement to an initial disability rating greater than 10 percent for bilateral foot pes planus.
 

REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 1958 to June 1961. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2006, January 2007, and September 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2015, the Board remanded the appeal for further development.  The case has been returned to the Board for further appellate consideration.  

In January 2017, the Veteran and his spouse presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The Board notes that in a November 2015 rating decision, the RO denied service connection for a migraine headache disorder.  In October 2016, the Veteran submitted a timely Notice of Disagreement (NOD) with the denial.  See 38 C.F.R. § 20.201 (2016).  However, the Veterans Benefits Management System (VBMS) and the VA's Veterans Appeals Control and Locator System (VACOLS) indicate that the RO has already acknowledged the NOD and that the RO is continuing to work on that matter.  As the RO has acknowledged receipt of the NOD and VACOLS indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in the present case.  Thus, the issue of service connection for a migraine headache disorder remains under the jurisdiction of the RO at this time.

Finally, the Board recognizes that in the October 2015 Informal Hearing Presentation (IHP), the Veteran through his representative attempts to raise the issue of service connection for a cervical spine disability.  In this regard, effective on and after March 24, 2015, VA updated the regulations concerning the filing of claims.  See 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).  In part, VA replaced the informal/formal claims process with a standardized and more formal process.  See 79 Fed. Reg. at 57,663-64; see also 38 C.F.R. § 3.155 (2016).  As a result of the rulemaking, a complete claim on an application form is required for all types of claims.  38 C.F.R. § 3.155(d).  Therefore, the Veteran and his representative are advised that any claim for service connection for a cervical spine disability must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The increased rating issue for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  The Veteran is already service-connected for right ear hearing loss disability for VA compensation purposes.

2.  The Veteran has current left ear hearing loss disability for VA compensation purposes and tinnitus that are the result of hazardous noise exposure to rocket and missile fire during training exercises, as part of his duties as a missile mechanic in the U.S. Army from 1958 to 1961.  

3.   The Veteran's current positional vertigo did not manifest in service and is not related to any event or incident of his active service from July 1958 to June 1961.

4.  The Veteran's current positional vertigo was not caused or aggravated by his service-connected hearing loss disability. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran has bilateral hearing loss disability that was incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113,  1131, 1137, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2.  Resolving all reasonable doubt in his favor, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3.  A vertigo disorder was not incurred in or aggravated by active service, and is not proximately due to, the result of, or aggravated by service-connected hearing loss.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant service connection claims.

Regardless, in the decision below, the Board has granted the service connection claims for left ear hearing loss disability and for tinnitus.  Therefore, the benefits sought on appeal have been granted in full for these particular claims.  Accordingly, regardless of whether the notice and assistance requirements have been met with regard to these claims, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With respect to the Veteran's vertigo claim being denied in the present decision, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").
 
II.  Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37 (Fed. Cir. 2013).  

In the present case, sensorineural hearing loss is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) would apply if sensorineural hearing loss is noted or shown in the record.  Walker, 708 F.3d at 1338-39.  Moreover, the Court recently issued a decision adding tinnitus (as an organic disease of the nervous system) to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  

Service connection for an enumerated "chronic disease" such as sensorineural hearing and tinnitus, listed under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  "The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and [VA adjudicators] must be determined on a case-by-case basis.  Id.

Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

In adjudicating claims for VA benefits, the burden of proof only requires an "approximate balance" of the evidence for and against a claim.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1991). This low standard of proof is "unique" to the VA adjudicatory process, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

      A.  Left Ear Hearing Loss

The Veteran has contended that he developed left ear hearing loss and tinnitus as the result of noise exposure during service.  Specifically, he has asserted that he was exposed to hazardous noise as the result of his military occupational specialty (MOS) as a missile mechanic in the United States Army from 1958 to 1961.  His DD Form 214 confirms that he did serve in this capacity.  He indicates he was routinely exposed to explosive noise from missiles being fired on a test range.  He has also asserted that he suffered acoustic trauma from exposure to rifle fire on the rifle range.  He says he did not wear hearing protection during service.  Post-service, he noticed hearing loss, especially in the right ear, several months after discharge in 1961.  With regard to tinnitus, at the May 2011 VA audiology examination, the Veteran dated its onset to seven years prior to the examination - so approximately 2004.  He has stated that that his hearing loss has gradually worsened and became more persistent over the years post-service.  He reported post-service civilian occupational noise exposure working with vacuum and pneumatic sprayers ever since he got out of the service in 1961, with and without hearing protection.  Lastly, the Veteran has also emphasized that he is already service-connected for right ear hearing loss disabilty by the VA due to in-service hazardous noise exposure.  Thus, he has asserted that the same acoustic trauma that caused damage to his auditory system for purposes of right ear hearing loss would have caused auditory damage leading to left ear hearing loss and tinnitus as well.  See March 2011 claim for service connection; January 2017 Travel Board hearing testimony; May 2011 VA audiology examination report. 

Upon review of the evidence of record, the Board concludes that service connection for left ear hearing loss disability is warranted. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the present case, there is clear evidence that the Veteran meets the threshold criterion for service connection of current left ear hearing loss disability.  Specifically, a September 2016 VA audiology examination showed pure tone thresholds for the left ear, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
20
35
30
25
35

Speech audiometry also revealed speech recognition ability of 96 percent in the left ear.  

Thus, the Veteran has current left ear hearing loss for VA purposes, based on his pure tone thresholds of at least three frequencies at 26 decibels or greater.  See 38 C.F.R. § 3.385.  (On a side note, earlier private and VA audiograms did not meet the criteria for hearing loss disability under § 3.385 in the left ear, but were very close - see e.g., July 2008 private audiogram; May 2011 VA audiology examination).  

The Veteran's service treatment records (STRs) dated from 1958 to 1961 are negative for any complaint, treatment, or diagnosis of hearing loss disability under § 3.385 in either ear.  Upon induction and upon discharge, the Veteran's hearing was normal according to whispered-voice tests.  In this regard, no audiometric testing with puretone thresholds took place during service.  Thus, these STRs are of limited probative value due to the fact that a more scientific and accurate International Standards Organization (ISO) audiometric test, which is utilized in current times, was not available in the late 1950s and early 1960s.  The Director of the VA Compensation and Pension Service also observed in Training Letter (TL) 10-02 (March 18, 2010) at page 5 that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."     

In any event, the U.S. Court of Appeals for Veterans Claims (Court) has held that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

To establish service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

That is, a claimant may establish direct service connection for a hearing disability initially manifest several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  Hensley, 5 Vet. App. at 164.  See also 38 U.S.C.A. 1113(b); 38 C.F.R. 3.303(d).  Thus, the lack of evidence of left ear hearing loss disability per § 3.385 during active service is not fatal to the Veteran's claim; it is merely one factor to be considered. 

Moreover, with regard to an in-service injury, the Department of Defense's Duty MOS Noise Exposure Listing indicates that an MOS as a missile mechanic involved a "high" probability of noise exposure during service.  In-service hazardous noise exposure is therefore consistent with the circumstances of the Veteran's duties in service.  See 38 U.S.C.A. 1154(a); 38 C.F.R. 3.303(a); Veterans Benefits Administration (VBA) Fast Letter No. 10-35 (September 2, 2010).

Post-service, the first medical evidence of hearing loss disability for VA purposes under 38 C.F.R. § 3.385 in the left ear is from the VA audiology examination dated in September 2016.  As a lay person, the Veteran reports the first post-service symptoms of right ear hearing loss in 1961 within several months of discharge.  However, for the left ear, the onset of hearing loss is not entirely clear from the record.  In any event, the Veteran is competent to report symptoms of hearing loss within a year after separation from his military service.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  The Veteran's lay allegations of worsening hearing loss over the years post-service are also credible.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  As relevant to this point, the Veteran's brother submitted a lay buddy statement in July 2014 indicating that he noticed the Veteran had difficulty hearing immediately after discharge in 1961.  

Post-service, with regard to a nexus, there is some probative evidence of record establishing a link between the Veteran's current left ear hearing loss disability and his confirmed hazardous noise exposure during his period of active service from 1958 to 1961.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  In particular, the Board sees that there is a favorable medical opinion of record, a speculative medical opinion of record, and a negative medical opinion of record.  

As to the favorable opinion, in an April 2013 VA treating physician opinion, based on the earlier audiology examination of the Veteran, the Veteran's treating physician opined that the Veteran's hearing loss was directly related to his exposure to loud noise from rockets during service.  The VA physician reasoned that the Veteran had moderate to profound hearing loss bilaterally, worse in the right ear, and had been assessed by audiology.  

As to the speculative opinion, a May 2011 VA audiology examiner opined that he could not determine the etiology of the Veteran's hearing loss without resort to mere speculation.  The VA examiner stated that it would be "speculative" to allocate a portion of the Veteran's current hearing loss to military noise exposure or other potential etiologies.  Thus, the VA examiner found that the etiology of the Veteran's hearing loss could not be determined to a reasonable degree of certainty based on the evidence of record.  The Board can rely on an examiner's conclusion that an etiology opinion would be speculative, as long as the examiner explains the basis for such an opinion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  An equivocal or speculative medical opinion may still be competent, and cannot be considered "non-evidence."  Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008).  But an etiological opinion should be viewed in its full context and not characterized solely by the medical professional's choice of words. See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).  The Court has pointed out that an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

As to the negative medical opinion, the September 2016 VA audiology examiner acknowledged the Veteran's in-service MOS in maintenance is "highly probable" for in-service hazardous noise exposure.  Despite this finding, and the fact that the September 2016 VA audiology examination revealed left ear sensorineural hearing loss disability according to the clear, established requirements of 38 C.F.R. § 3.385, the VA examiner nonetheless opined against a nexus to service.  The VA examiner reasoned that the Veteran had gradually sloping normal to moderately-severe hearing loss in the left ear, but these results "are consistent with age norms."  (The Veteran is 77 years old.)  Thus, the hearing loss in the left ear was consistent with presbycusis or hearing loss due to aging.  The VA examiner added that the Veteran's significant hearing loss in the right ear (which is service-connected) does not affect the opposite left ear due the physiological and anatomical functions of the auditory system. 

In any event, resolving doubt in the Veteran's favor, the evidence supports service connection for left ear hearing loss disability, as there is competent and credible evidence of both in-service noise exposure, and post-service left ear hearing loss disability for VA compensation purposes with no clear post-service intercurrent cause, and a favorable nexus opinion.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Board also emphasizes it is significant the Veteran is already service-connected for right ear hearing loss disability, based on the same confirmed in-service hazardous noise exposure.  

      B.  Tinnitus

Upon review of the evidence of record, the Board concludes that service connection for tinnitus is also warranted.  

STRs dated from 1968 to 1970 are negative for any complaint, treatment, or diagnosis of tinnitus.  Regardless, as noted above, with regard to an in-service injury, the Department of Defense's Duty MOS Noise Exposure Listing indicates that an MOS as a missile mechanic involved a "high" probability of noise exposure during service.  In-service hazardous noise exposure is therefore consistent with the circumstances of the Veteran's duties in service.  See 38 U.S.C.A. 1154(a); 38 C.F.R. 3.303(a); Veterans Benefits Administration (VBA) Fast Letter No. 10-35 (September 2, 2010).  Moreover, the onset of tinnitus "may be gradual or sudden, and individuals are often unable to identify when tinnitus began."  "Tinnitus can be triggered months or years after an underlying cause (such as hearing loss) occurred. . . [and] [t]herefore, delayed-onset tinnitus must be considered."  See VBA Training Letter 10-02 (March 2010) at page 5.  In fact, at the January 2017 Travel Board hearing, the Veteran's representative reiterated that probative medical treatise studies are the basis for finding that delayed onset tinnitus exists.  See testimony at pages 26-27.  As such, the absence of in-service medical documentation of tinnitus in this case is not fatal to the claim.  

Post-service, at the May 2011 VA audiology examination, the Veteran dated the onset of his tinnitus to seven years prior to the examination - so approximately 2004.  This is decades after his discharge from service.  The Veteran associated the tinnitus with the worsening of his right ear hearing loss in 2004.  In any event, the Veteran is competent to report in-service noise exposure and post-service intermittent symptoms of tinnitus.  Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  Tinnitus is a type of disorder capable of lay observation and description.  Charles, 16 Vet. App. at 374.  The Board finds no overt reason to doubt the credibility of the Veteran's lay assertions that, during service, he had hazardous noise exposure and acoustic trauma followed a short time later by hearing loss, and many years later by ringing in the ears, which post-service occurs intermittently.  See Barr, 21 Vet. App. at 310. 

Moreover, the Board also emphasizes it is significant the Veteran is already service-connected for right and left ear hearing loss disability, based on the same confirmed in-service hazardous noise exposure.  

The Board acknowledges that the May 2011 VA audiology examiner provided a negative opinion or speculative opinion as to the etiology of tinnitus, depending on how one interprets the confusing VA examination report.  The VA examiner reasoned that the Veteran's brief and intermittent tinnitus is inconsistent with the more recurrent and pervasive tinnitus typically associated with noise exposure.   The Veteran's tinnitus is described as consistent with normal / non- pathological tinnitus.   However, this opinion is somewhat flawed.  In this regard, based on medical studies, the Director of the VA Compensation and Pension Service in VBA Training Letter 10-02 (March 18, 2010) at page 4 observed tinnitus can be either "constant or intermittent."  In fact, both constant and intermittent tinnitus are considered to be recurrent, which is the requirement under Diagnostic Code 6260 for assigning a 10 percent evaluation.  Thus, the VA examiner is medically mistaken in his opinion that tinnitus cannot be "intermittent," in order to consider it "recurrent."  

As currently codified, VA law defines the "benefit of the doubt" doctrine as:

	When, after consideration of all evidence and material of record in this case before the Department with respect to benefits under laws administered by the Secretary, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Based on the foregoing, the Board finds that there is an approximate balance of positive and negative evidence on the service connection for tinnitus issue on appeal.  Certain elements of both the positive and negative evidence in this case are probative.  Both sets of evidence have respective strengths and weaknesses.  In such situations, the benefit of the doubt is resolved in the Veteran's favor. 

In making this favorable determination for the Veteran, the Board has considered that evidence is rarely neat and tidy.  Therefore, it is expected that the Board will at times have to construct a complete narrative by filling in gaps with inferences and common sense.  There is no requirement that all factual questions be resolved by reliance on direct, rather than circumstantial, evidence.  The fact finding of the Board in this case is entitled to deference and is not clearly erroneous.  To the extent that the Board made inferences and considered circumstantial evidence in its analysis of the evidence, this type of reasoning is well within the discretion of a fact finder.  Although another fact finder may have declined to make the same inference, that does not mean that the Board in the present case is clearly erroneous.  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  

Given the law and the medical and lay evidence of record, the Board is compelled to grant the Veteran the benefit of the doubt and award him service connection for tinnitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In granting the tinnitus claim, the Board emphasizes that the standard of proof is "unique" to the VA adjudicatory process, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

      C.  Vertigo

The Veteran asserts that he had vertigo like symptoms during service (loss of balance), which he still has to this day.  In the alternative, he says his vertigo is secondary to his service-connected hearing loss.  In this regard, he believes that the damage in the ears from his service-connected hearing loss causes periods of vertigo.  The Veteran indicates that his vertigo condition is intermittent, but not constant.  He adds that the vertigo condition is precipitated by changes in head positions.  It occurs when he rises from bed or when he turns his head or when there is a change of weather.  See March 2011 claim; October 2015 IHP; January 2017 Travel Board hearing at pages 10-12, 26; April 2008 VA ENT consult.  

Initially, the vertigo issue on appeal is not an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply in the present case.  Walker, 708 F.3d at 1338-39.  

Under 38 C.F.R. § 3.303(a), service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Federal Circuit Court recently held that diseases that would be considered "chronic" in a medical sense, but which are not listed in 38 C.F.R. § 3.309(a) as an enumerated "chronic disease," may still qualify for service connection under the three-element test for disability compensation described in § 3.303(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013). 

Under 38 C.F.R. § 3.303(d), disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Vertigo is defined as "an illusory sense that either the environment or one's own body is revolving . . . [t]he term is sometimes erroneously used to mean any form of dizziness." See Dorland's Illustrated Medical Dictionary at 2051 (32nd ed. 2012). 

Dizziness is defined as "a disturbed sense of relationship to space; a sensation of unsteadiness with a feeling of movement within the head."  Id. at 559. 

More generally, vertigo is a type of dizziness, but as Dorland's Medical Dictionary states, dizziness and vertigo are not always synonymous. 

VA has assessed dizziness as a symptom of certain disabilities in VA's Rating Schedule.  For example, under Diagnostic Code 6204 (peripheral vestibular disorders), a 10 percent rating is warranted for occasional dizziness.  A maximum rating of 30 percent is warranted for dizziness and occasional staggering.  However, a Note following Diagnostic Code 6204 provides that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable rating can be assigned under this code.  Hearing impairment or suppuration shall be separately rated and combined.  38 C.F.R. § 4.87.  

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for vertigo.  

First, direct service connection is not warranted.  In this regard, STRs dated from 1958 to 1961 are negative for a diagnosis of vertigo.  In particular, in July 1960 and August 1960s STR health records, the Veteran did complain of headaches and dizziness and stomach problems associated with a diagnosis of the flu.  But there was no assessment of any type of chronic disability associated with vertigo or dizziness.  In fact, at his April 1961 STR report of medical history at separation, the Veteran denied a history of dizziness.  

Post-service, in an April 2008 VA ENT consult, the Veteran reported a two year onset of intermittent vertigo when rising, but occasionally when turning his head too.  There was a diagnosis of inner ear dysfunction.  Similarly, at a May 2011 VA ear disease examination, the Veteran reported the onset of vertigo in late 2004.  The Veteran is prescribed Meclizine (a motion sickness drug) at 25 MG to treat his dizziness.  This onset is decades after his separation from his military service in 1961.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  There is also no lay assertion from the Veteran or clinical evidence suggesting or demonstrating frequent and persistent vertigo symptomatology subsequent to his separation from service in 1961.  

With regard to a nexus, there is probative medical evidence of record that clearly weighs against a relationship between any vertigo symptoms the Veteran experiences and his period of military service from 1958 to 1961.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  Specifically, a May 2011 VA audiology examiner reviewed the claims file and diagnosed the Veteran with positional vertigo.  The VA examiner stated he considered the Veteran's reported history, and his medical history as well, including the April 2008 VA ENT consult.  The VA examiner added that a more precise diagnosis could not be rendered as there is no objective data to support a more definitive diagnosis.  The VA examiner opined that the Veteran's positional vertigo was not caused by or aggravated by or a result of his military service.  It was noted the onset of the Veteran's vertigo was many years after his military service.  There was no objective evidence that the Veteran's military service has resulted in positional vertigo.  According to the VA examiner, this opinion was based on his review of the available medical records, the medical literature, and his clinical experience.  In a September 2011 VA addendum opinion, a separate VA physician assessed the current positional vertigo onset is many years after military service.  There was no objective evidence the Veteran's positional vertigo onset was in the military or within one year of his military service.  In an August 2016 VA medical opinion, the same VA physician rendered a negative nexus opinion based on the late onset of the Veteran's positional vertigo.   

Overall, these VA opinions were thorough, supported by an explanation, based on a review of the claims folder, and supported by the evidence of record.  Importantly, the Veteran has not submitted any contrary medical opinion of record with regard to vertigo.  Nor has he submitted any medical treatise information.  

Second, with regard to secondary service connection, a disability can also be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

When determining service connection, all theories of entitlement, direct and secondary, must be considered if raised by the evidence of record, applying all relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

A VA medical opinion regarding both the causation and aggravation facets of a secondary service connection claim must be provided in a secondary service connection claim.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013)

As noted, the Veteran is already service-connected for bilateral hearing loss disability.  

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to secondary service connection for a vertigo condition.  With regard to secondary service connection, the Board finds there is simply no probative evidence of record that the Veteran's service-connected hearing loss caused or aggravated his current vertigo.  38 C.F.R. § 3.310(a), (b).  No medical professional of record has provided an opinion to support the Veteran's general assertions of secondary service connection.  Further, no medical treatise evidence was ever submitted suggesting as such.  

More significantly, there is strong medical evidence weighing against a finding of secondary service connection.  In particular, the May 2011 VA audiology examiner opined that the Veteran's positional vertigo was not caused or aggravated by the Veteran's service-connected hearing loss.  According to the VA examiner, this opinion was based on his review of the available medical records, the medical literature, and his clinical experience.  In addition, another VA physician in an August 2016 VA medical opinion concluded that there was no objective pathology to explain the Veteran's positional vertigo.  The VA physician emphasized that the Veteran's vertigo was a symptom, not a diagnosis.  The VA physician cited medical literature stating that vertigo is a symptom of illusory movement, most commonly of spinning of oneself or of the environment.  In fact, the VA physician assessed that positional vertigo is a "natural phenomenon" at the Veteran's age of 76 years old.  Thus, the VA physician expressed his opinion that hearing loss did not cause or aggravate the Veteran's vertigo.  These separate VA opinions are based on a review of the relevant evidence of record, are uncontroverted, and provide clear evidence against the Veteran's secondary service connection claim.  There is no contrary medical opinion of record.  

There is also some evidence of record suggesting various nonservice-connected disabilities may be the cause of the Veteran's spells of dizziness or vertigo.  An April 2008 VA ENT consult diagnosed inner ear dysfunction.  However, there was a normal ENT examination at that time.  Also, magnetic resonance imaging (MRI) testing of the head was noted to be negative.  A January 2009 computed tomography (CT) scan of the head was normal.  It was noted there were no findings to explain the Veteran's symptoms.  The impression of an October 2012 magnetic image of the brain was that there is no concerning intracranial abnormality.  In other words, a normal scan was seen.  A June 2009 VA addendum report noted that neck pain is bothering the Veteran, and the Veteran was dizzy when standing up.  An August 2011 VA primary care note listed a diagnosis of gastroesophageal reflux disorder (GERD) for the Veteran.  To treat this condition, the Veteran takes omeprazole.  The Veteran was concerned his occasional dizziness and chronic headaches might be related to the omeprazole.  Several VA treatment records also comment that the medication Januvia the Veteran is prescribed for his nonservice-connected type II diabetes mellitus is causing dizziness, such that he cannot tolerate the medication.  See October 2012 VA nursing telephone encounter note; October 2014, May 2015, and October 2015 VA primary care notes.  A June 2015 VA care management nursing note recorded the Veteran tried a sample of SAXAGLIPTIN or Onglyza for his diabetes, but after a couple of days he became dizzy and was "numb in the head" from the medication.  In short, there is clinical evidence of record at least suggestive of a nonservice-connected cause for the Veteran's dizziness or vertigo symptoms.  

With regard to lay evidence of a nexus between his current vertigo and his service-connected hearing loss, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson, 581 F.3d at 1316.  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert, 21 Vet. App. at 462.  The Veteran is indeed competent to report purported symptoms of his vertigo and hearing loss disabilities during and after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  However, his lay assertions regarding a secondary relationship are unpersuasive in light of the detailed and clear findings of the May 2011 and August 2016 VA medical opinions.   

Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for vertigo, on either a direct or secondary basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

	(CONTINUED ON NEXT PAGE)

ORDER

Subject to the provisions governing the award of monetary benefits, service connection for left ear hearing loss disability is granted.  

Subject to the provisions governing the award of monetary benefits, service connection for tinnitus is granted.  

Service connection for vertigo, to include as secondary to service-connected hearing loss, is denied. 


REMAND

However, before addressing the merits of the increased rating issue on appeal for pes planus of both feet at 10 percent, the Board finds that additional development of the evidence is required.

First, a remand is required for a more current VA foot examination to adequately rate the Veteran's service-connected bilateral pes planus disability.  The Veteran was last provided a VA foot examination in connection with his service-connected pes planus disability in September 2006, so approximately 11 years ago.  The Veteran has alleged that the service-connected pes planus disability has worsened since the time of the September 2006 VA foot examination.  In fact, he has specifically requested a new VA foot examination for this disability.  See January 2017 Travel Board hearing at pages 26-27.  He also testified at the January 2017 hearing that X-rays were being ordered for the right foot due to a possible cracked bone.  See testimony at pages 20-25.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, and the evidence of record is otherwise insufficient to evaluate the appeal, an additional VA examination is appropriate.   38 C.F.R. § 3.327(a) (2016).  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Therefore, the appropriate VA foot examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected bilateral pes planus disability.

Second, as the pes planus increased rating appeal is already being remanded for further development, the Board sees the Veteran's VA treatment records on file on VBMS from the Gainesville, Florida VA Medical Center (VAMC) date to September 2016.  If the Veteran has since received additional VA treatment, these records should be obtained.  VA's duty to assist includes obtaining records of VA medical treatment identified by the Veteran, regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  VA must continue to obtain such records unless it is documented that the records do not exist or that further efforts would be futile.  38 U.S.C.A. § 5103A(c)(2) (West 2014); 38 C.F.R. § 3.159(c)(2), (c)(3) (2016).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  

The Board adds that at the January 2017 Travel Board hearing, the Veteran testified that his treating VA primary care physician, Dr. S.B., MD, who is assigned to the Lecanto Community-Based Outpatient Clinic (CBOC) in Florida, recently ordered X-rays for the right foot due to a possible cracked bone in 2017.  The Veteran stated he was being sent to the Villages CBOC for a right foot X-ray.  See hearing testimony at pages 20-25.  A remand is required to secure such VA records.  A negative response from the appropriate VA medical facility is required, if these VA medical records are not available.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain VA treatment records from the Gainesville, Florida VAMC, including the Lecanto and Villages CBOCs dated from September 2016 to the present, and associate them with the claims file.

(In particular, at the January 2017 Travel Board hearing, the Veteran testified that his treating VA primary care physician, Dr. S.B., MD, who is assigned to the Lecanto Community-Based Outpatient Clinic (CBOC) in Florida, recently ordered X-rays for the right foot due to a possible cracked bone in 2017.  The Veteran stated he was being sent to the Villages CBOC for a right foot X-ray.  See hearing testimony at pages 20-25).  
  
All attempts to secure these VA records, and any response received, must be documented in the claims file.  If no VA records are available, a response to that effect is required and should be documented in the file.

2.  After any additional records are associated with the claims file, the AOJ should secure the appropriate VA foot examination to ascertain the current severity and manifestations of the Veteran's service-connected bilateral pes planus disability.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examination should include a statement as the effect of the Veteran's service-connected bilateral pes planus disability on the Veteran's occupational functioning and daily activities.  The appropriate DBQ for the service-connected pes planus disability should be utilized.  The explanation for all opinions expressed must be provided.  

3.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above development, the AOJ should then review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above development, the AOJ should consider all of the evidence of record and readjudicate the increased rating issue on appeal above 10 percent for a bilateral pes planus disability.  If the benefit sought is not granted, the AOJ should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


	



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


